NUMBER 13-11-00358-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ARROYO COLORADO,                                                        APPELLANT,

                                           v.

THOMAS M. MCMURRAY,                               APPELLEE.
____________________________________________________________

             On Appeal from the 105th District Court
                   of Kleberg County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
           Before Chief Justice Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam

      Appellant, Arroyo Colorado, appealed a judgment entered by the 105th District

Court of Kleberg County, Texas. On June 13, 2011, the Clerk of this Court notified

appellant that the notice of appeal failed to comply with Texas Rule of Appellate

Procedure 9.5(e). See TEX. R. APP. P. 9.5(e).     The Clerk directed appellant to file an

amended notice of appeal with the district clerk's office within 30 days from the date of
that notice. On October 12, 2011, the Clerk notified appellant that the defect had not

been corrected and warned appellant that the appeal would be dismissed if the defect

were not cured within ten days. The notice was sent to appellant’s address by certified

mail return receipt requested; however, the certified mail was returned as unclaimed and

unable to forward. Subsequently, the Clerk of the Court sent the notice to appellant by

regular mail on November 15, 2011. Appellant has not responded to the notice or

corrected the defect.

       On October 7, 2011, the Clerk of this Court notified appellant, in accordance with

Texas Rule of Appellate Procedure 42.3(c), that we would dismiss this appeal unless the

$175.00 filing fee was paid. See TEX. R. APP. P. 42.3(c). The notice was sent to

appellant’s address by certified mail return receipt requested; however, the certified mail

was returned as unclaimed and unable to forward. Subsequently, the Clerk of the Court

sent the notice to appellant by regular mail on November 15, 2011. Appellant has not

responded to the notice or paid the $175.00 filing fee. See TEX. R. APP. P. 5, 12.1(b).

       The Court, having considered the documents on file and appellant=s failure to

respond to this Court’s notices and correct the defect or pay the filing fee, is of the opinion

that the appeal should be dismissed. See id. 37.3, 42.3(b),(c). Accordingly, the appeal

is DISMISSED for want of prosecution.



                                                   PER CURIAM

Delivered and filed the
29th day of December, 2011.




                                              2